United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2109
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                   Patricia Webb, also known as Patricia Holmes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: December 7, 2018
                            Filed: December 11, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Patricia Webb appeals after she pled guilty to wire fraud and aggravated
identity theft pursuant to a plea agreement that contained an appeal waiver. The
district court1 varied upward to sentence her to 72 months in prison on the wire-fraud


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
counts, plus a mandatory 24-month consecutive prison term on the identity-theft
count. It also ordered forfeiture and restitution. Webb now argues that the appeal
waiver should not be enforced, that her sentence is unreasonable, and that the value
of assets the government seized from her in forfeiture proceedings should have offset
the restitution award. We conclude that the appeal waiver is valid and enforceable
and that Webb’s sentencing arguments fall within its scope. See United States v.
Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity and applicability of
an appeal waiver de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (discussing the enforcement of appeal waivers). During the
pendency of this appeal, the district court clerk credited the liquidated value of the
seized assets against the amount Webb owes in restitution, rendering her restitution
argument moot. See Calderon v. Moore, 518 U.S. 149, 150 (1996) (per curiam)
(explaining that an appeal should be dismissed as moot when, by virtue of an
intervening event, the appellate court cannot grant the appellant any effectual relief).
Accordingly, we dismiss this appeal. Counsel’s motion to withdraw is denied without
prejudice.
                        ______________________________




                                          -2-